On Application for Rehearing.
While, as contended by appellee in his application for a-rehearing, a plea of- guilty or the fact that a.defendant paid a fine under such a plea, entered- in a criminal prosecution, may be received in a civil action for the srnne offense as an admission or- declaration against interest; and while the cases cited in the original opinion (Irby v. Wilde, 155 Ala. 388, 46 South, 454, and Phillips v. Kelly, 29 Ala. 628) .are not applicable be*623cause of that distinction, yet tbe. questions' asked tbe defendant do not bring tbis case under tbe rule insisted upon. ■ '
Tbe defendant was asked- on bis cross-examination the following question: “I will ask if you put any plea of guilty in when you were arrested on charge growing-out of tbis assault?” — and after an objection bad been interposed and overruled by tbe court tbe defendant was required to answer tbe question. Tbe question was not confined to an-inquiry of tbe same offense involved in tbe civil proceedings,-but comprehended in tbe wide scope of tbe question any charge growing out of tbe assault. Tbe question included any number of different offenses or charges than tbe assault in question, and the court was in error in overruling tbe objection to tbe question. Tbe opinion is modified as hereinabove indicated, and tbe application for rehearing denied.
Application denied; opinion modified.